Determination of respondent, Secretary of State, dated December 23, 1969, in part revoking the real estate broker’s license of petitioner, Louis Silberstang, for untrustworthiness (Real Property Law, § 441-e), unanimously modified, on the law and in the exercise of discretion, to the extent of reducing the penalty imposed to a six months’ suspension of the license, commencing from the date of the order to be entered herein and, as so modified, the determination is otherwise confirmed, *827without costs and without disbursements. The determination that petitioner, Louis Silberstang, failed to supervise his licensed salesmen is supported by substantial evidence. However, in our opinion, on this record, the sanction of revocation imposed was excessive and unduly disproportionate to the offense. A suspension for a period of six months would be more appropriate (Matter of Perlstein v. Lomenzo, 35 A. D. 2d 694). Settle order on notice to provide for suspension in accordance with the cited case. Concur — Stevens, P. J., Capozzoli, MeGivern, Steuer and Tilzer, JJ.